Citation Nr: 1044177	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-38 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service connection 
disability.

2.  Entitlement to an initial compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1983 to July 2003.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that the Veteran was not entitled to service 
connection for left ankle sprains, and granted service connection 
hemorrhoids, assigning a 0 percent rating effective August 1, 
2003.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing in San Antonio, Texas, in March 2010.  A 
transcript of the hearing is of record.  The Veteran submitted 
additional evidence at that time, together with a waiver of 
consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.  

The issues have been recharacterized to comport to the Veteran's 
contentions and the evidence of record. 

The October 2004 rating decision denied service connection for 
sleep apnea.  Following the Veteran's submission of a timely 
notice of disagreement (NOD) and Form 9 substantive appeal, a 
September 2007 Decision Review Officer (DRO) decision, granted 
service connection for sleep apnea, with a 0 percent evaluation 
effective August 1, 2003, and a 50 percent evaluation effective 
January 11, 2004.  Because the Veteran was granted the full 
benefit he sought, and did not express disagreement with the 
rating assigned his claim of entitlement to service connection 
for sleep apnea is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a left ankle disability 
and an initial compensable rating for hemorrhoids.  

VA's duty to assist a claimant includes obtaining medical records 
and providing a medical examination or obtaining a medical 
opinion when necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).

Regarding the Veteran's claim of service connection, at his March 
2010 hearing, he testified that he sprained his left ankle 
several times during service, and that he has suffered from pain 
since service.  He also testified that he receives treatment for 
his ankle.  

Service connection is in effect several disabilities including 
status post left knee arthroplasty, osteoarthritis right knee, 
left lateral epicondylitis, instability of the left knee, and 
right ankle chronic anterior talofibular ligament strain.  

December 1995 service treatment records (STRs) indicate that the 
Veteran sustained an inversion sprain of his left ankle.  STRs 
also dated in December 1995 note the assessment of a Grade I left 
ankle sprain.  

Although the foregoing indicates prior left ankle pathology, it 
is not clear whether the Veteran has a current left ankle 
disability.  A November 2003 VA examination report notes that the 
Veteran was given a diagnosis of recurrent left ankle sprains (by 
history); resolved and without objective evidence of residual 
instability or significant arthropathy.  Given that approximately 
7 years have elapsed since the Veteran's last VA examination and 
the Veteran has testified that he experiences left ankle pain and 
receives treatment for his left ankle, a new VA examination 
should be provided to determine the nature and etiology of any 
current left ankle disability the Veteran may have on a direct 
and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran testified that he receives treatment 
for his left ankle.  To ensure VA has met its duty to assist the 
appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so 
that the RO/AMC can attempt to obtain these medical treatment 
records.  

Regarding the Veteran's claim for an initial compensable rating 
for hemorrhoids, the Board notes that a VA examination regarding 
the severity of the Veteran's hemorrhoids disability was last 
conducted in May 2006.  A January 2009 letter from the Houston, 
Texas, RO to the Veteran notes that the Veteran will be notified 
of a VA examination regarding his hemorrhoids by a VA medical 
center (VAMC) in San Antonio, Texas.  A February 2009 medical 
print-out from the VAMC in San Antonio, Texas, notes that the 
Veteran failed to appear at his VA examination.  There is no 
letter of record from the San Antonio VAMC notifying the Veteran 
of the time and place of his examination.  Additionally, the 
Veteran testified that he does not remember anything about a 
February 2009 VA examination, and that his hemorrhoids have 
become worse.  Thus, a new VA examination should be provided to 
determine the current severity of the Veteran's service-connected 
hemorrhoids.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination(s) without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps, including 
sending the Veteran a letter asking him to 
specify where and from whom he receives 
medical treatment for his claimed left ankle 
disability, to obtain outstanding medical 
treatment records pertaining to the Veteran's 
left ankle.  Associate a copy of the letter 
sent to the Veteran with the Veteran's claim 
file.

2.  Thereafter, schedule the Veteran for a VA 
medical examination to determine the nature 
and etiology of his claimed left ankle 
disability.  All necessary testing and 
imaging should be conducted.  If a current 
left ankle disability is identified, the 
examiner is to provide an opinion as to 
whether it at least as likely as not had its 
onset during, or is otherwise related to, 
service.  The examiner must note and discuss 
the 1995 STRs indicating that the Veteran 
injured his left ankle.  

If not, the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's service 
connected disabilities caused or aggravated 
any diagnosed left ankle disability.

The Veteran is service-connected for status 
post left knee arthroplasty, osteoarthritis 
right knee, left lateral epicondylitis, 
instability of the left knee, and right ankle 
chronic anterior talofibular ligament strain.  

If the examiner feels that the requested 
opinion(s) cannot be rendered without 
resorting to speculation, the examiner should 
state whether the need to speculate is caused 
by a deficiency in the state of general 
medical knowledge (i.e. no one could respond 
given medical science and the known facts) or 
by a deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.
3.  Schedule the Veteran for a VA medical 
examination to determine the current severity 
of his hemorrhoids disability.  All necessary 
testing should be conducted.  The examiner 
should specifically describe the extent to 
which the Veteran's hemorrhoids are 
productive of persistent bleeding, secondary 
anemia, and/or fissures.  The examiner should 
further note whether the hemorrhoids could be 
described as large or thrombotic, whether 
they are irreducible, with excessive 
redundant tissue, and whether there is 
evidence of frequent recurrences.  Finally, 
the examiner should characterize the severity 
of the hemorrhoids in such terms as mild, 
moderate, severe, etc.)  See 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7336.  Associate 
a copy of the letter sent to the Veteran 
notifying him of the time and place of his 
examination with the Veteran's claim file.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If either of the claims 
remain denied, issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


